



COURT OF APPEAL FOR ONTARIO

CITATION: Halton BMAC
    Mechanical Inc. v. Design Build Inc., 2014 ONCA 214

DATE: 20140324

DOCKET: C54521

Epstein, Pepall and van Rensburg JJ.A.

BETWEEN

Halton BMAC Mechanical Inc.

Plaintiff (Respondent)

and

Design Build Inc.,
Design Build Inc. 2007
and
Nagy M. Baky

Defendants (Appellants)

M. Michael Title, for the appellants, Design Build Inc.
    2007 and Nagy M. Baky

J.B. Eakins, for the respondent

Heard: March 17, 2014

On appeal from the judgment of Justice Jane A. Milanetti
    of the Superior Court of Justice, dated September 29 and 30, 2011.

ENDORSEMENT

[1]

The respondent commenced this action for payment for work done pursuant
    to purchase orders issued in a construction project. At trial, the dispute
    centred primarily on whether Design Build Inc. or the appellant Design Build
    Inc. 2007 contracted with the respondent to perform the work.


[2]

The appellant, Nagy Baky, is the principal and sole director of both
    Design Build Inc. and Design Build Inc. 2007.  Mr. Baky, who represented
    himself and the two corporations at trial, conceded that money was owed to the
    respondent. However, he disputed the amount and who bore the responsibility for
    payment.  He took the position that Design Build Inc. 2007 was responsible.

[3]

The trial judge found that the total amount of the contract was
    $305,299.25, and that a balance of $133,755.40 remained outstanding. The trial
    judge held that one deficiency was supported by the evidence and concluded
    therefore that the respondent had established an outstanding debt of
    $132,807.77. This aspect of the judgment is not challenged.

[4]

The dispute over who was obligated to pay the respondent arose primarily
    out of the fact that Design Build Inc.s certificate of incorporation had been cancelled
    by the Companies Branch of the Ministry of Government Services on August 14,
    2008. Two of the purchase orders totalling approximately $73,000, had been
    issued after the dissolution of Design Build Inc. The trial judge found Design
    Build Inc. 2007 and Mr. Baky personally liable for $73,699.50 - the amount
    owing under the two purchase orders issued after the dissolution of Design
    Build Inc.  She found Design Build Inc. and Design Build Inc. 2007 liable for $59,108.77
     the amount under the purchase orders issued before the dissolution of Design
    Build Inc.

[5]

The day after the trial judge gave her reasons for judgment and in the
    course of submissions concerning costs, Mr. Baky applied to have the evidence
    re-opened to allow him to tender the articles of revival of Design Build Inc.
    that he claimed had been issued on September 1, 2011.

[6]

The trial judge refused to re-open the trial stating I dont think I
    have the latitude to do that at this stage of the game. I gave my judgment
    yesterday, and were here to do costs. She later stated more formally in her
    reasons, I will not re-open, given that the information which [Mr. Baky] seeks
    to present could have and should have been available for presentation at trial.

[7]

Mr. Baky contends that the trial judge erred by not allowing the case to
    be re-opened to permit consideration of that evidence.

[8]

We disagree.

[9]

Pursuant to rule 52.10 of the
Rules of Civil Procedure
,
R.R.O.
    1990, Reg. 194,
to re-open the trial to hear additional evidence the
    appellant had to establish two points: (1) that the evidence would probably
    have altered the judgment and (2) that the evidence could not with reasonable
    diligence have been discovered sooner. See
Becker Milk Co. Ltd. v.
    Consumers Gas Co.
(1974), 2 O.R. (2d) 554 (C.A.) at 557 and
671122
    Ontario Ltd. v. Sagaz Industries Canada Inc
.,
2001 SCC 59, 204 D.L.R.
    (4th) 542
.


[10]

We
    see no error in the trial judges conclusion that the second part of the test
    to re-open the evidence after trial had not been met.

[11]

There
    was no evidence at trial as to why the articles of revival were not before the
    court.  Mr. Baky stated that because he was unable to pay his account for legal
    fees, his previous lawyer had refused to release the articles of revival to
    him.  However, in the statement of claim issued in May 2010, the respondent
    pleaded the cancellation of the certificate of incorporation of Design Build
    Inc. Mr. Baky had had ample time to revive the company and obtain the documentation
    to prove its revival.

[12]

Although
    the trial judges reasons were brief, she was obviously of the view that there
    was no miscarriage of justice.  Moreover, the record provides additional
    insight as to why the trial judge exercised her discretion as she did. 
    Throughout the trial, the trial judge repeatedly admonished Mr. Baky for his
    failure to adduce, in a timely way or at all, evidence in support of the
    various positions he was taking.  Mr. Bakys attempt to tender evidence about
    the corporate status of Design Build Inc., after judgment had been rendered,
    was part of a pattern of inattention about which he had been warned.

[13]

In
671122,
at para. 60, Major J. acknowledged the importance of what was
    said in
Clayton v. British American Securities Ltd.
, [1934] 3 W.W.R. 257
    (B.C.C.A.), at p. 295, that: [the trial judge] would of course discourage
    unwarranted attempts to bring forward new evidence available at the trial to
    disturb the basis of a judgment delivered or to permit a litigant after
    discovering the effect of a judgment to re-establish a broken-down case with
    the aid of further proof.

[14]

A
    trial judges exercise of discretion concerning whether to allow a trial to be
    re-opened is entitled to considerable deference:
671122
, at para. 60. 
    We see no reason to interfere.

[15]

Lastly,
    we note that at the commencement of the hearing, counsel for Design Build Inc.
    2007 advised that it was not challenging the judgment against it.

[16]

The
    appeal is dismissed.  The respondent is entitled to its costs of the appeal
    fixed at $9,000 inclusive of HST and disbursements.

Gloria Epstein J.A.

S.E. Pepall J.A.

K. van Rensburg J.A.


